DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/25/21.  These drawings are accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Richard C. Kim on 3/1/21.
The application has been amended as follows: 
In the claims:
a. Claim 1, line 18; after “first sensor rail”, insert – such that a position of the first light sensor is not fixed” --.
b. Claim 1, line 20; after “second sensor rail”, insert -- such that a position of the second light sensor is not fixed” --.
c. Claim 11, line 17; after “first sensor rail”, insert – such that a position of the first light sensor is not fixed” --.
d. Claim 11, line 19; after “second sensor rail”, insert -- such that a position of the second light sensor is not fixed” --.
e. Claim 16, line 6; delete “a single” and insert -- the single --.
f. Claim 16, line 17; after “first rail”, insert – such that a position of the first light sensor is not fixed” --.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest reference is Mack et al (US 2010/0253942) discloses a method, comprising: radiating a broadband light from a single broadband light source ((i.e., halogen lamp 3.1) onto a first surface of a wafer (i.e., silicon layer, solar cell blank 2), wherein the broadband light provides at least two different wavelengths of light (i.e., 350nm to 2200nm); collecting first light sensor data from reflected light off of the first surface, wherein the reflected light originates from the single broadband light source (3) and has a wavelength in the range of 400 to 700 nanometers (nm) (i.e., 350-2200nm (par. [0045])); collecting second light sensor data from emergent light emerging from a second surface of the wafer (2) opposite the first surface of the wafer (2); supporting the wafer (2) by roll table with roller (10), wherein the emergent light passes through the wafer (2) to be received by the second light sensor (7); and detecting wafer characteristics based on the reflected light and the emergent lights; moving the second light sensor (7) relative to the single broadband light source (3.1); and moving the second sensor rail (4B) relative to the single broadband light source (3.1). Mack et al teaches that the sensor and light source have a fixed positional relationship and does not teach that the sensor moves along the rail such that a position of the first light sensor is not fixed relative to the single broadband light source.

As to claims 1, 11 and 16, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a first sensor rail configured to movably hold the first light sensor such that the first light sensor moves along the first sensor rail such that a position of the first light sensor is not fixed relative to the single broadband light source: and a second sensor rail configured to movably hold the second light sensor such that the second light sensor moves along the second sensor rail such that a position of the second light sensor is not fixed relative to the single broadband light source”, in combination with the rest of the limitations of claim 1.
Claims 2-10, 12-15 and 17-20 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            March 1, 2021